RESTRICTION REQUIRMENT
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, are drawn to a retainer for a stapler cartridge. The retainer has a plurality of retention features, and at least one of the retention features has a frangible feature to be detached from the retainer body such that the retainer is unable to be reattached to the body afterwards. These claims are classified in A61B 2090/0814.
II. Claims 12-18, are drawn to a retainer for a stapler cartridge. The retainer has a pair of retention members comprising a right and left member feature, wherein the members removably affix the retainer to the cartridge body when the retention members are inserted into the longitudinal slot. These claims are classified in A61B 2017/070271.
III. Claims 19-20, drawn to a method of modifying a retainer configured to be used with a staple cartridge. The cartridge includes a removable retention feature to releasably couple the retainer to the staple cartridge. These claims are classified in A61B 2017/00526.
The inventions are independent or distinct, each from the other because:
Groups I and II are directed to related retainers for a stapler cartridge. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design since Group I states that the retention features have a frangible feature such that the retainer is unable to be reattached to the retainer body, while Group II does not 
Groups I and III, and Groups II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the claimed method of Group III does not recite a retainer body with frangible retention features to prevent the staple cartridge from being reattached to the retainer body as is recited in Group I. Further, the claimed method of Group III does not recite a right retention member or a left retention member as is recited in Group II. Further, the claimed method of Group III recites cleaning a retainer which is not required of the retainer of Group II. Therefore, both Groups I and II are distinct from the method of Group III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The above Groups all recite materially distinct subject matter, and would therefore require separate and distinct fields of search including but not limited to: different CPC classification searching, different text search terms, and different USPC classification searching.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
In addition to the Restriction requirement presented above, the following species were identified:
Claims 1-20 are generic to the following disclosed patentably distinct species:
A. Figs 1-19 illustrate an embodiment of a surgical stapling assembly.
B. Figs 20-26 illustrate an embodiment of a surgical stapling assembly.
C. Figs 27-31 illustrate an embodiment of a surgical stapling assembly.
D. Figs 32-38A illustrate an embodiment of a staple cartridge.
E. Figs 39-42 illustrate an embodiment of a staple cartridge.

G. Fig 47 illustrates an embodiment of a staple cartridge.
H. Figs 48-56 illustrate an embodiment of a surgical stapling assembly.
I. Figs 57-64ZZ illustrate an embodiment of a surgical stapling assembly.
J. Figs 65-78 illustrate an embodiment of a surgical stapling assembly.
K. Fig 78A illustrates an embodiment of a staple cartridge.
L. Figs 78B-78C illustrate an embodiment of a staple cartridge.
M. Figs 79-81 illustrate an embodiment of a retainer.
N. Figs 82-85 illustrate an embodiment of a retainer and a staple cartridge.
O. Figs 86-92 illustrate an embodiment of a staple cartridge.
P. Figs 93-94 illustrate an embodiment of a surgical stapling device.
Q. Figs 95-96 illustrate an embodiment of a retainer.
R. Figs 97-99 illustrate an embodiment of a retainer.
S. Figs 100-104 illustrate an embodiment of a retainer.
T. Figs 105-107 illustrate an embodiment of a retainer.
U. Fig 108 illustrates an embodiment of a cartridge assembly.
V. Fig 109 illustrates an embodiment of a retainer.
W. Figs 110A-110B illustrate an embodiment of a retainer.
X. Fig 111 illustrates an embodiment of a retainer.
Y. Figs 112-113 illustrate an embodiment of a retainer.
Z. Figs 114-116 illustrate an embodiment of a retainer.
AA. Figs 117-121 illustrate an embodiment of a retainer.
BB. Figs 122-126 illustrate an embodiment of a retainer.

DD. Figs 130-131 illustrate an embodiment of a retainer.
EE. Figs 132-136 illustrate an embodiment of a retainer.
FF. Figs 137-139 illustrate an embodiment of a retainer assembly.
GG. Figs 140-141 illustrate an embodiment of a retainer.
HH. Figs 142-147 illustrate an embodiment of a retainer.
II. Fig 148 illustrates an embodiment of a retainer.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species outlined above (A-II) describe embodiments that have structural differences that are not obvious variants of other species, and would require different text search terms/different classifications (CPC and USPC).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to request an oral election to the above restriction requirement, due to the complexity of the restriction presented above and the number of species presented above. See MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731